PER CURIAM.
Harold Carr challenges the order revoking his community control in three eases and the sentences imposed upon revocation. We affirm the order of revocation and the sentences without further discussion, but remand this case to the trial court for correction of the revocation order.
At the revocation hearing, the trial court found Carr violated condition (12) on two separate occasions. However, the revocation order indicates three violations of condition (12). We, therefore, remand for correction of the written order to conform with the trial court’s oral pronouncement.
SCHOONOVER, A.C.J., and FRANK and QUINCE, JJ., concur.